t c summary opinion united_states tax_court michelle amy mckinnon petitioner v commissioner of internal revenue respondent docket no 2052-11s filed date michelle amy mckinnon pro_se jessica r nolen for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued to petitioner a notice_of_deficiency for tax_year determining a deficiency of dollar_figure the issues for decision are whether petitioner was entitled to a deduction of dollar_figure for a contribution to an ira for tax_year and whether petitioner had dollar_figure of unreported interest_income for tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in missouri at the time this petition was filed petitioner lost her job in date at that time she received a distribution of the entirety of her sec_401 retirement account petitioner intended to roll over these funds into a subsequent retirement account but did not complete the documentation in a timely manner as a result petitioner reported the total_proceeds of her sec_401 account in her gross_income for tax_year 2the notice_of_determination did not reflect any penalties or additions to tax for tax_year on date petitioner contributed dollar_figure to an individual_retirement_account ira petitioner then timely filed her federal_income_tax return reflecting total income of dollar_figure a deduction of dollar_figure for her ira contribution and resultant adjusted_gross_income agi of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for tax_year the notice reflected respondent’s determination that petitioner was not entitled to deduct the dollar_figure contribution to her ira for tax_year and that she had dollar_figure in unreported interest_income for tax_year on date petitioner timely mailed a petition for redetermination the petition was filed with this court on date discussion i ira contribution deduction with certain exceptions a taxpayer is entitled to deduct amounts that the taxpayer contributed to an ira for the taxable_year sec_219 the deduction may not exceed the lesser_of the deductible amount or an amount equal to 3the dollar_figure ira contribution made on date was attributed to tax_year in accordance with sec_219 sec_219 provides that a taxpayer shall be deemed to have made a contribution to an individual_retirement_plan on the last day of the preceding_taxable_year if the contribution is made on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year the compensation includible in the taxpayer’s gross_income for such taxable_year sec_219 a and b the deductible amount allowed under sec_219 may be further limited if a taxpayer is an active_participant in a qualified_pension plan during any part of the year sec_219 for purposes of sec_219 an active_participant means with respect to any plan_year an individual who actively participates in a plan described in sec_401 sec_219 for taxpayers filing as single sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out over a dollar_figure range of agi beginning at the applicable_dollar_amount specified in sec_219 the individual’s agi is determined without regard to the ira contribution deduction sec_219 for the applicable_dollar_amount for an individual filing single was dollar_figure sec_219 revproc_2007_66 sec_3 2007_2_cb_970 therefore the ira contribution deduction was completely phased out for an individual taxpayer with agi exceeding dollar_figure for a portion of tax_year petitioner was an active_participant in a qualified_retirement_plan under sec_401 accordingly she was subject_to the ira deduction limitations as enumerated under sec_219 petitioner’s self- reported agi for tax_year was dollar_figure reflecting a dollar_figure ira contribution deduction from her total income of dollar_figure disregarding petitioner’s ira contribution for the purposes of sec_219 her agi for tax_year was dollar_figure this amount exceeds the ira contribution deduction phaseout amount of dollar_figure for tax_year accordingly petitioner was not entitled to a deduction for her dollar_figure contribution to her ira for tax_year ii basis in petitioner’s ira generally any amount_paid or distributed to a taxpayer from an ira is included in gross_income in the manner provided by sec_72 see sec_408 a taxpayer will generally not have a basis in the ira unless the taxpayer contributed nondeductible amounts to the ira see sec_72 sec_219 and b d and 108_tc_54 sec_1_408-4 c income_tax regs when a taxpayer has contributed nondeductible amounts to an ira the taxpayer’s income does not include the amount of a distribution attributable to the proportional share of nondeductible_contributions to the total contribution to the ira see sec_72 sec_408 108_tc_54 sec_1_408-4 income_tax regs as a result of the foregoing determination that she is not entitled to deduct her dollar_figure ira contribution for tax_year petitioner upon paying the related deficiency will have a basis in her ira equal to the dollar_figure nondeductible_contribution accordingly any subsequent distribution of funds from her ira will not be includible in her gross_income to the extent of the proportional share of nondeductible_contributions to the total contribution to the ira for example if petitioner were to receive a distribution of ira funds before making any further deductible contributions the entirety of such a distribution would not be includible in gross_income however if petitioner were to contribute an additional dollar_figure to her ira and properly deduct the contribution under sec_219 sec_50 of any subsequent distribution would be includible in gross_income as the proportional share of nondeductible_contributions to total contribution would be iii unreported interest_income it is well established that the commissioner’s determinations as embodied in his statutory notices of deficiency are presumed correct 290_us_111 the presumption is procedural and transfers to the taxpayer the burden of proving that the commissioner’s determinations are incorrect 4in this hypothetical scenario the nondeductible_contribution of dollar_figure would be the numerator and the total contribution of dollar_figure dollar_figure nondeductible dollar_figure additional deductible contribution would be the denominator 408_f2d_65 7th cir aff’g tcmemo_1967_250 the presumption however is not irrebuttable in certain limited circumstances if the taxpayer proves by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary and excessive or without rational foundation then the presumption no longer applies see 58_f3d_1342 8th cir aff’g tcmemo_1993_398 tinsman v commissioner tcmemo_2000_55 aff’d 12_fedappx_431 8th cir courts have identified an exception to the presumption of correctness where the commissioner in a case involving unreported income introduces no direct evidence but rests on the presumption of correctness and the taxpayer challenges the deficiency on the grounds that it is arbitrary see 87_tc_609 aff’d without published opinion 827_f2d_774 11th cir tinsman v commissioner tcmemo_2000_55 thus to rebut the presumption of correctness and shift the burden of producing evidence to the commissioner the taxpayer must demonstrate that the commissioner’s deficiency assessment lacks a rational foundation or is arbitrary and excessive tinsman v commissioner tcmemo_2000_55 sec_61 includes in gross_income all income from whatever source derived including but not limited to interest sec_61 respondent determined in his notice_of_deficiency that petitioner received dollar_figure of interest_income for tax_year as reported on form 1099-int interest_income from vantage credit_union petitioner did not address this issue in her petition and did not forward any arguments in her pleadings or present any evidence at trial to show that respondent’s determination was incorrect petitioner likewise failed to show that the determination lacked a rational foundation or was arbitrary and excessive consequently petitioner has failed to rebut the presumption that respondent’s determination is correct accordingly respondent’s determination that petitioner received dollar_figure of taxable interest_income for tax_year is sustained the court has considered all arguments the parties have made and to the extent not discussed herein we find that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
